 In theMatter of JULIUS COHND/B/ACOMAS MANUFACTURING COMPANYandINTERNATIONAL LADIES GARMENT WORKERS UNION,AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORNo. 15-C-953.-Decided November 13, 1944DECISIONANDORDEROn July 15, 1944, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices andthat it had not engaged in certain other unfair labor practices, andrecommending that he cease and desist from the unfair labor practicesfound and take certain affirmative action, as set out in the copy of theIntermediate Report attached hereto, and that the complaint be dis-missed as to the remaining allegations.Thereafter, the respondentand the Union filed exceptions to the Intermediate Report and sup-porting briefs.Oral argument before the Board at Washington,D. C., was waived by the parties. The Board has considered therulings of the Trial Examiner at the hearing and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.TheBoard has considered the Intermediate Report, the briefs and ex-ceptions of the respondent and the Union, and the entire record inthe case, and hereby adopts the findings, conclusions and recommen-dations of the Trial Examiner, with the additions noted below:We agree with the Trial Examiner that the respondent's conduct onFebruary 4, 1944, was violative of Section 8 (1) of the Act.Duringworking hours on that day, the respondent, Julius Cohn, called togetherhis employees and read a prepared speech to them.' Interrupting andfollowing'the reading of the speech, Cohn answered a number of ques-tions raised by several of the assembled employees.The respondentcontends, in his brief before the Board, that his statements on thatoccasion are privileged as free speech.Viewing Cohn's remarks duringhis prepared speech and answers together as a whole, we find no meritin this contention.'The full text of the speech is set forth in the copy of the Intermediate Report attachedhereto.58 N. L.R B., No. 43.208 COMAS MANU1 A TURING COMPANY209The burden of the respondent's remarks was a plea to his employeesto continue to bargain directly with him on an individual or groupbasis as opposed to collective bargaining through the Union.Tobuttress this plea; Cohn declared that "wages cannot be increased todayexcept by permission of the War Labor Board"; that the Companyitself was already taking steps to secure that permission; and that "itis impossible to have a union here or raise wages." By such statementsCohn indicated to the employees that there was little or no use in theirhaving a union to represent them.2 Then, after raising a question inthe minds of the employees as to whether the Union'was a"properunion" to represent them in view of the Company's "discontinuance"of the manufacture of ladies' garments, the respondent implied thatthe selection of the Union might result in serious economic disad-vantage to the employees. In answering a question of one of the em-ployees, Cohn made clear what was implicit in these remarks by openlythreatening to close the plant before paying union wages.The re-spondent then went on to state, in effect, that he would never agree to aclosed shop even if the Union were selected by the employees as theirexclusive bargaining representative.Such a statement, 'as we havedeclared in two recent decision ,3 is itself unlawful for it bespeaks adetermination not to bargain with the Union on so vital a matter as theclosed shop, "a frequent subject of negotiations between employers andemployees." 4 Filially, in answering the questions of several employeesduring and after the reading of the prepared speech, Cohn made otherthreatening and coercive statements such as that the employees couldquit if they did not like the conditions in the respondent's plant.It is manifest from the above brief description of Cohn's talk, andwe find, that the respondent's statements to his employees on February4, 1944, constituted interference, restraint, and coercion within themeaning of the Act.5ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Julius Cohn d/b/a ComasManufacturing Company, New Orleans, Louisiana, and his officers,agents, successors, and assigns shall :2 SeeMatter of MartinFoodProducts, Inc ,52 N,L. R B. 1131, where substantially simi-lar remarks werefound violative of the Act'SeeMatter of Tampa Electric Company,56 N. L. R. B 1270 andMatter of CameronCan Machinery, 57 NL R B. 1768.1NationalLicorice Co v. N. L R. B.,309 U. S. 350, 360.2We find that the coercive effect of the respondent's statements,as well as of the re-spondent's conduct as a whole,was not neutralized by the casual remark at the opening-of Cohn's speech that the "Company recognizes the right of every employee to join anyunion that he may wish to join,and such membership will not affect his position with theCompany"SeeMatter of Agar PackingiEProvision Corporation,58 N. L.R. B. 738 210DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from in any manner interfering with, re-straining, or coercing his employees in the exercise of the right toself-organization, to form labor organizations, to join or assist Inter-national Ladies Garment Workers Union, affiliated with the AmericanFederation of Labor, or any other labor organization, to bargaincollectively through representatives of their own choosing and toengage in concerted activities, for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post immediately in conspicuous places at his plant at NewOrleans, Louisiana, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to his employeesstating the respondent will not engage in the conduct from which heis ordered to cease and desist in paragraph 1 of this Order;(b)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent discriminated against Clemente Solares, Lena LaVite,Rosalie Dumon, and Marguerite Ortolano, within the meaning ofSection 8 (3) of the Act, be, and it hereby is, dismissed.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Marcel Mallet-Prevost,for the Board.Mr. Lawrence A. Mclony,of New Orleans, La., for the respondent.Mrs. Beulah Irwin,of Chattanooga, Tenn., for the Union.STATEMENT OF THE CASTEUpon an amended charge duly filed on March 29, 1944, by International LadiesGarment Workers Union, affiliated with American Federation of Labor, hereincalled the Union, the National Labor Relations Board, herein called the Board,by its Regional Director for the Fifteenth Region (New Orleans, Louisiana),issued its complaint dated March 30, 1944, against Julius Cohn, doing businessas Comas Manufacturing Company, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act. Copiesof the complaint and notice of hearing were duly served upon the respondentand the Union.With respect to the unfair labor practices the complaint alleged in substancethat the respondent: (1) on or about February 4, 1944, discharged ClemenceSolares, and thereafter refused to reinstate said employee, because of her ad- COMAS MANUFACTURING COMPANY211herence to and activities in behalf of the Union; and (2) by these acts, and fromon or about January 27, 1944, to date through his officers, agents and employees,by disparaging and expressing disapproval of the Union ; by urging, persuading,threatening and warning his employees to refrain from joining or assisting theUnion; and by urging his employees to withdraw from membership in the Union,had interfered with, restrained and coerced and was interfering with, restrainingand coercing his employees in the exercise of the rights guaranteed in Section 7of the Act.On or' about April 10, 1944, the respondent filed an answer, admitting certainallegations 'of the complaint as to the nature of his business but denying thathe had committed any unfair labor practices.Pursuant to notice, a hearing was held at New Orleans, Louisiana, from April12 to April 15, 1944, inclusive, before the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner. The Board and the respondent were rep-resented by counsel and the Union by its representative.All of the partiesparticipated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses and to introduce evidence bearing on the issues was affordedall parties.At the opening of the case, counsel for the Board moved to amend the complaintso asto further allege that the respondent on or about March 13, 1944, laid offand discharged Lena LaVite, and thereafter refused to reinstatesaidemployee,and on or -about March 23, 1944, failed- and refused to increase the wage rates ofRosalieDumon and Marguerite Ortolono, and thereafter refused to increase thewage rates of said employees, solely by reason of their adherence to and activitiesin behalf of the Union.The respondent's counsel'requested about a week'scontinuance of the hearing in order to prepare the defense to the new allega-tions.The request for a continuance was denied. The motion to amend thecomplaint was granted over respondent's objection.The respondent filed at thefirst day of hearing a supplemental answer in which he' denied the commissionof any unfair labor practices as alleged in the amended complaint.At the conclusion of the case, counsel for the Board and counsel for the re-spondent argued orally before the undersigned.Although offered an opportunityto do so, none of the parties filed briefs.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is an individual doing business under the trade name and styleof Comas Manufacturing Company, in a plant located at New Orleans, Louisiana.The respondent is engaged in the manufacture of men's pants and slacks forcivilian use.The respondent is also engaged in the manufacture of work clothesfor use by the United States Army. For a number of years prior to February1944, the respondent also engaged in seasonal manufacture of women's jodhpursand slacks.The raw materials used during the 12-month period preceding April1944, amounted in value to more than $50,000, of which more than 60 percent wasshipped to the plant from points outside the State of Louisiana.The finishedproducts produced during the same period of time amounted in value to morethan $50,000, of which more than 60 percent was sold and transported to pointsoutside the State of Louisiana.The respondent employs approximately 60 to 70 persons in the operation ofhis plant. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE LABOR ORGANIZATION INVOLVEDInternationalLadies Garment Workers Union,affiliatedwith the AmericanFederation of Labor, is a labor organization whici admits to membership em-ployees of the respondent.III.THE UNFAIRLABOR PRACTICESA. Interference,restraint,and coercionOrganizational activities in the respondent's plant were first started by theUnion in the first part of October 1V43, and it does not appear, that any otherunion had ever attempted to organize the plantOctavia Mack,' the floorlady,was told by another employee concerning his union activity when it first startedor shortly thereafter.At some time in January 1944, Mack was talking to some unidentified employeeswhile in the dressing room.During the conversation -lack stated, "I don't seewhy they want to join the union. I think it is stupid. It is humbug."'The evidence shows that by January of 1944, a considerable number of em-ployees had become members of the UnionOn or about January 27, 1944, the'respondent posted a notice on the bulletin.board in its plant to the effect that therespondent would no longer engage in the manufacture of ladies' garments!February 4, the respondent, Julius Cohn, read the following speech to hisemployees in the plant during working hours : 4— Some of you have asked that I call you together to explain the position ofthe,Company with respect to a statement that has been made to the em-ployees to the effect that if you do not join the International Ladies' GarmentWorkers' Union you will lose your jobs I will state the position of theCompany on this question unequivocally.This is an open shop in a truesense of the word.Members of labor unions and non-members of laborunions are employed without any discrimination whatever, and so long asI am connected with the management of this Company the policy will con-tinue the same. The Company recognizes the right of every employee to joinany union that he may wish to join, and such membership will not affect hisposition with the Company.On the other hand, we feel that it should bemade equally clear to each employee that it is not at all necessary for her orhim to join any labor organization in order to hold his job, despite anythingthat he may be told to the contrary. If you join such an organization, youmust realize that you will be forced to pay dues to the Union thereafter.The Company has always dealt with its employees in full recognition ofthe right of every individual employee or group of employees to deal directlyIMack supervises the sewing department.2 Angelina Prior testified that she heard Mack make the above statements and the under.signed credits her testimony in this respect.Mack denied the statement attributed to her.3For at least 6 years prior to 1944, the respondent manufactured ladies' garments forabout 6 weeks in the late fallAt about the time of the posting of the above notice, therespondent had just completed an order for ladies' garmentsNo such notice had everbeen posted by the respondent during prior years.4Cohn testified; in- substance, that he read the-above speech from a paper, that he firsttold his employees that he was reading it so that he would not be misquoted,and that hedid not make any statements other than the above during his speech except to answerquestions of employees when interrupted by them some three or four times during the courseof or after the speechThe undersigned credits Cohn's testimony in this respect.Wit-nesses for the Board.testified that Cohn,while making his speech,sometimes looked at apaper he was holding and at other times did not. COMAS MANUFACTURING COMPANY213with me with respect to matters affecting their interest. If you,individuallyor as a group,at any time have any matters which you wish to discuss withus, we will be glad, as we have always been, to meet with you and discussthem frankly and fully. It is our earnest desire to straighten out in afriendly manner,as we have done in the past, any questions that you mayhave in mind.Of course,the important thing that all of us are thinking about is wages,so let's talk about them a little.Where do they come from? They come,from the money received from the sales of our product to our customers, and,in order that sales may be made to provide the money for wages,we must bevery careful how we set the price of our product.If the price is too high,we lose orders.If the price is too low, we lose money;and in either event,the money for wages is not there.You have a right to know,I believe, justwhat the Company'swage policy is.Our wage policy is to pay wages as highas possible and still continue to be able to sell our product, get repeat ordersand keep as many people employed as we possibly can.Finally,it is to paywages as high as possible and keep the business sound financially so thatwhen the period of slack time comes after the War, we will have a strongcompany and be able to go out and fight for the business that is going to beso hard to get at that time.As you know, wages cannot be increased.todayexcept by permission of the War Labor Board.The Company,in cooperationwith the other firms engaged in the manufacture of men's garments, hasbeen taking steps for the last two months to have wage brackets establishedin Dallas under which we hope to get permission from the War Labor Boardto install a system which will result in higher wages for you.These planswere finally agreed upon at a convention of the Garment Industry whichtook place this last week-end, and should become effective at an early date.The International Ladies' Garment Workers' Union has had no part in theseplans.It has been a voluntary action on the part of the manufacturers ofmen's garments.As.you know,this Company has discontinued the manufacture of ladies'garments.We are and will continue to be engaged in the manufacture ofmen's garments.You will have to ask yourself,in reaching a decision as towhether you wish to join this union, whether a union which by its namediscloses that it is interested in ladies'garment workers is a proper union torepresent you.As I have stated above, we must compete with-the othermanufacturers of men's garments.In order to do so, our expenses and costsof manufacture must not exceed theirs. If,on the other hand, all' of usmake more favorable arrangements for our employees at the same time, suchas have been under contemplation,we can go forward with that plan withoutinjury to any of us or our employees. If we are forced to deal with a unionthat has had no part in these plans and who are primarily engaged in the,representation of workers on ladies'garments,we may be put at a very greatdisadvantage.As I have stated above, we cannot pay higher wages than ourcompetitors pay and continue to be able to sell our products in competitionwith them.We hope that, by the continuance of this policy,we will have astrong organization when the War has terminated and thus be able to continuea fair wage rate for you when business is slack.It is reasonable to believe that our interests are mutual and can best bepromoted through confidence and cooperationIn conclusion,I wish to again emphasize that you do not have to join anyunion in order to keep your job in this plant, and there is nothing that canbe done by the union or anyone else which would change this situation. Evenif the union should represent a majority of you and become the bargaining' 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDagent, we cannot be forced to sign a contract which makes it necessary thatyou join-the union in order to keep your job.It is undisputed that during Cohn's speech, Mack told Cohn to tell the employeesthat they could have their releases if they were not satisfied.It is also undisputed that Cohn was interrupted during his speech, that the em-ployees were told they could ask questions at the end of his speech and that eitherduring or immediately after his speech, Cohn answered the questions of certainemployees.The testimony identifies the employees who interruptedor askedquestions as Angelina Prior, Rosalie Dumon, Margaret Duval, and ClemenceSolares.Prior testified, and the undersigned finds, that at the end of his speechshe had the following conversation with Cohn:'... So after his speech I raised my hand to talk, and he recognized me, and heasked me what was my name, and I told him, I started talking, and I toldhim that I had joined the Union, not to hurt him or anybody, but I wanted tobetter myself ; that I couldn't live on the wages that he was paying; and so hetold me that there was no union factory in this town.*******He told me that there was no union factory in this town, and if I wantedto quit he would give me my release. So I told him no, I had to work. I can'tquit. . . . he told me that he couldn't pay those wages here in New Orleans.I told him, not far from here they have a factory. It has a union, and they-pay twice more than they are paying here. I says, "I don't see why we can'thave a union in New Orleans." I told him Mobile, Alabama, and he says,"Why don't you go to Mobile to work?" So I told him I had my home here-I couldn't leave it.So then he told me again if I wanted my release, I wouldget it.So I told him again, no, I had to work. So then he started telling meitwas impossible to have a union here or to raise wages. So I finally told him,."Mr. Cohn, you and I can't agree on that, so I will sit down."At some point in his speech Cohnsaid,"Why on God's green earth did you -pickon meto be the first."; and, "I will close my doors before I do that (pay unionwages)."He further stated that "a government man" had come to see him andtold him ... just who was in the union and who was not in the union." Theundersignedfinds that Cohn made the above statements either when interruptedin his speech by employees or when answering their questions at the end of hisspeechThe substance of the above conversation was also testified to by Rosalie Dumon.Asto this conversation, Cohn testified that Prior said that she could not work for the wagesthat he paid;that he then explained that he hoped to be able to make some wage adjust-ments ; that Prior mentioned she could get better wages in Alabama ; that he replied thathe did not"know anything about that"but that he could not pay more at that time ;and that Prior then said,"***you and I don't see it the same way."6At the start of the hearing,the respondent requested a segregation of witnesses-The undersigned granted this request over the objection of Board's counsel and,accord-ingly, no witnessprior to her own testimony heard the testimony of anotherwitness.The testimony of several of the Board's witnesses concerning Cohn's speechwas similarin many respects.For example, Ortolono and Corolla testified to the statement concern-ing "a government man" and that Cohn said he would close his doors before payingunion wages;Dumon andCorolla testified to the statementconcerning"God's green earth.",The undersigned credits the testimony of the above witnesses, especially since the state-ments are altogether dissimilar to the wording of Cohn's speech, as found above, and there-fore could not be construed as interpretations of statements made in the speech.Cohn and a number of other witnesses for the respondent denied all of the abovestatements attributed to Cohn.All of these witnesses were still in the employ of therespondent and the undersigned got the definite impression that these employees wereanxious to please Cohn and Mack by their testimony, who were present throughout thehearing.In numerous instaflces this attitude is apparent in the record.Moreover,Cohn's admissionthathe had conferredwith a conciliator of the U. S. Department ofLabor shortly before the day of his speech is noteworthy.Accordingly, the undersigneddoes not credit the denials of Cohn andotherwitnesses of the respondent in this respect. COMAS MANUFACTURING COMPANY215As will be hereinafter discussed, Clemance Solares was discharged at the conclu-sionof Cohn's speech on February 4. On Saturday, February 5, Amelia Ursin hadprepareda massresignation letter addressed to the Union'On Saturday nightand all day on Sunday Ursin took this resignation letter to the homes of employeesand askedthem to sign it. On Monday, February 7, Ursin brought the resignationletter to the plant and asked other employees to sign it. She then gave it'to IdaThomas,' who solicited some further signatures.On February 7, Ursin sent theresignation letter to the Union by registered mail.Concluding findingsThe undersigned believes and finds that the notice of employees of January27 concerning the discontinuance of the manufacture of ladies' garments wasposted by the respondent solely for the purpose of discouraging membership inand activities on behalf of the Union.' Cohn's explanation is moreover uncon-vincing since the employees would not have expected to work on women's apparelfor many months. The following part of Cohn's speech, in the undersigned'sopinion, confirms this purpose:As you know, this Company has discontinued the manufacture of ladies'garments.We are and will continue to be engaged in the manufacture ofmen's 'garments.You will have to ask yourself, in reaching a decisionas to whether you wish to join this union, whether a union which by its7 The above letter was received in evidence. It contains the names of 17 employees,one of which has been scratched out, and is dated February 7, 1944.Ursin testified thatshe had the resignation prepared by her brother-in-law when one of the employees expressedregret at having joined the Union.8 Respondent's witnesses testified, in substance, that Ursin and Thomas, together withsome few other employees, are "utility" operators (capable of operating all types ofmachines), and that Thomas does not give orders to or otherwise supervise the work ofany employees.Dumon testified that Ursin at one time took charge of the sewing depart-ment during Mack's absence ; that for one-half day in December 1943, and on one otheroccasion, Thomas took charge during Mack's absence ; and that on December 31, 1943, sheheard Mack tell Thomas to take her "place" if she (Mack) did not come to work on thefollowing Monday.Mack denied that she had ever asked Thomas to take her place orthat Thomas or any other employee had taken charge during her absences.Thomas alsodenied Dumon's testimony in this respect.Ursin, in effect, denied that she had evertaken charge during Mack's absence.The undersigned does not credit Dumon's testi-mony in this connection, believing that if Thomas and Ursin had actually taken chargeduring Mack's absence, the facts could have been easily established by a number of wit-nesses.The undersigned does not attach any significance to the testimony of Board'switnesses to the effect that Thomas gave out or told employees where to find work orbundles on the Government line, especially since it does not appear from their testimonyshe gave any orders to employees or otherwise supervised their work.° As stated above, no such notice had been posted at the conclusion of orders for ladies'garments in previous years.The testimony of several of the Board's witnesses revealsthat at the time of the posting of the notice they thought it was directed against the Union.As to the reason for this notice, Cohn testified as follows :The purpose of it was that we heard several complaints, they didn't like to makejodhpurs, and we had a late order, and we then made some in January, later thanusual ; and we were having considerable trouble getting help, and we thought thatwould be one way to let them know that we would not make them, particularly sobecause we did not need to make jodhpurs at all ; we only made them when seasonswas slack, and now we had so much work, I was very anxious to put the productioninto the most desirable things, and I thought that would be one means of satisfyingthe girls, that they would not have to work on that, and thereby make the most ofthem determine to stay on the job, if they were being influenced by that particularfeature of it.That portion of Cohn's speech quoted above so clearly contradicts Cohn's testimony as tohis reason for discontinuance of the manufacture of ladies' garments that the undersignedfeels that further comment on the point is unnecessary. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDname discloses that it is interested in ladies' garment workers is a properunion to represent you.As I have stated above, we must compete with theother manufacturers of men's garments. In order to do so, our expensesand costs of manufacture must not exceed theirs. It, on the other hand,all of us make more favorable arrangements for our employees at the sametime, such as have been under contemplation, we can go forward with thatplan without injury to any of us or our employees. If we are forced todeal with a union that has had no part in these plans and who are primarilyengaged in the representation of workers on ladies' garments, we may beput at a very great disadvantage.The undersigned further finds that, Cohn's speech, of February 4 was madefor the purpose and had the effect on employees of discouraging membership inand activities on behalf of the Union. In this connection the record indicatesthat the respondent's employees were not experienced concerning their rightsto self-organization and collective bargaining.The wording of the speech itselfclearly transcends expressions of personal opinion or freedom of speech. It iscoercive in that it subtly argues against membership in the Union, such argumentcontaining the implied threat that the plant at a future date might close ifforced to bargain witch the Union.This threat is self-evident from the followingportions of the speech :...we must be very careful how we set the price of our product If theprice is too high, we lose orders. If the price is too low, we lose money ;and in either event, the money for wages is not there.If we are forced to deal with a union . . . who are primarily engagedin the representation of workers on ladies' garments, we may be put at avery great disadvantage.As I have stated above, we cannot pay higher'wages than our competitors pay and continue to be able to sell our productsin competition with them.We hope that, by the continuance of this policy,we will have a strong organization when the War has terminated and thusbe able to continue a fair wage rate for you when business is slack.In order to make sure that his employees understood the import of his speech,in addition to the above Cohn made the direct threat that he would close his doorsbefore paying union wages, together with other statements directed against theUnion, as has been heretofore foundThat the notice of January 27 and Cohn's speech and statements of February 4,had the desired effect on the employees is apparent from the successful effortsof Ursin and Thomas on February 5, 6 and 7 in securing the resignations of 16employees as members of the Union. In this connection it is, noteworthy thatthe respondent only employs between 60 and 70 persons.Accordingly, the undersigned finds that the respondent, by Mack's statementconcerning the Union, by the posting of the notice of January 27, by Cohn'sspeech on February 4, and by his statements when interrupted or in answer toemployees' questions, has interfered with, restrained, and coerced his employeesin the exercise of the rights guaranteed them in Section 7 of the Act.`The undersigned finds that Ursin and Thomas were not supervisory employees"Further, there is no showing nor can any proper legal inferences be drawn from10Inmaking the above finding,the undersigned is not unmindful of decisions by thecourts in theAmerican Tube Bendingcase,134 F.(2d) 993,(C C A. 2),certdenied320 U.S. 768.From the facts set forth above,the undersigned believes that the instantcase is clearly distinguishable fromAmerican Tube Bending.11 See footnote8, infra. COMAS MANUFACTURING COMPANY217the facts that they were acting with the knowledge and consent, or were other-wise acting as the agent of the respondent in securing the resignationsWhileit is difficult to believe that tLey would have engaged in such activities on theirown initiative, nevertheless the undersigned feels that the Board has failed initsproof in this connection, especially since there is no evidence that eitherMack or Cohn knew of the mass resignation letter. Therefore, the undersignedfinds that the respondent did not interfere with, restrain, or coerce his employeesthrough Ursin's and Thomas' efforts to secure resignations of employees fromthe Union.B The alleged da.schaige of Cleine?ice SolaresExcept for a short period about 4 years ago, Solares was employed by therespondent for about twelve years prior to her dischargeIn December of 1943she joined the Union.The record does not disclose any noteworthy activitiesby her on behalf of the Union.On February 4, 1544, while Cohn was making his speech to the assembledemployees. Solares interrupted him, commenting that Cohn was "a very goodboss."Towards the close of Cohn's speech when he mentioned cooperation,Solares again interrupted him. saying that the girls in the plant did not "sticktogether."At the end of the speech. some three or four employees asked ques-tions, including Prior, whose conversation with Cohn has been heretoforerelated.After these employees had asked their questions, Solares said that there were"too many tales being carried " She also mentioned at that time that she hadjoined the UnionMack then made some statement to the effect that she hadgiven Solares her job, which Solares denied."At the conclusion of this argu-ment, Mack told Cohn, "It will either be she goes or I will go" Cohn then dis-charged Solares.13It is undisputed that immediately after discharging Solares, Cohn told herthat he would ask Mack to give Solares her job back if she would apologize toMack: that Solares said she won](] apologize; that Cohn then told Mack of hisconversationwith' Solares; and that Mack refused to reconsider her stand,maintaining that either Solaies would have to leave the respondent's employ orshe would.Upon due consideration of all the facts the undersigned is of the opinion thatSolareswas discharged because of her personal differences with Mack, andtherefore finds that she was not discharged because of her membership in andactivities on behalf of the Union. It is undisputed that Solares and Mack had hada number of arguments over "tale carrying"Mack had warned Solares that shewould discharge her on the next occasionThe testimony of both the Board'switnesses and those for the respondent clearly show that their argument on Febru-ary 4 was confined to their personal differences. It is true that Solares mentionedthat she had joined the Union. but the evidence does not disclose that she previ-72 Solares at one time had left the employment of the respondentShe testified thatshe had been rehired by a Mr. Lehman'3The above facts have been found in accordance with the testimony of Solares,Corolla;Dumon and Ortolono,all of whom were Board witnessesHowever,only Solares andOrtolonotestified that Solares said she joined the Union. In some respects,especially asto thesequence of events,the testimony of these four witnesses differ.Witnesses forthe respondent testified to substantially the same facts,excepting that their testimonyshows a more heated argument betweenMack and Solaresand that they did not testifythat Solares mentioned her union membershipFrom the testimony of all witnesses, bothfor theBoard and the respondent.'it is apparent that the argument between Mack andSolares was over "tale carrying"in the plant.It is undisputedthatMack and Solarespreviouslyhad had arguments over "tale carrying",the last of which occurred about sixweeks before February 4, 1944On that occasion Mack warned Solares that she (Mack)would fire her"the next time." 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDously had been active on behalf of the Union. Further, the evidence shows thatimmediately preceding Solares' discharge Prior told Cohn that she had joined theUnion and made other statements showing that she favored unionization. Thereis no indication that Prior was in any manner discriminated against by therespondent because of these statements.The undersigned is also impressed bythe fact that Cohn asked Mack to give Solares her job back. It does not appearreasonable that he would have made this effort if Solares had been dischargedbecause of her union propensities.C.The alleged lay-off or discharge of Lena LaViteLaVite was employed by the respondent from July 1943, until her lay-off onMarch 13, 1944.Except for the month of October 1943, when she operated asewing machine, LaVite's work was confined to pressing. She joined the Unionon February 1, 1944.On March 13, 1944, Cohn told LaVite that since Army goods were not beingpressed;" there would be no more pressing work for her until March 25.Hetold her, however, to see Mack who probably would have some work for her.LaVite told Cohn that she did not want any work "upstairs."On March 14 or 15,LaVite returned to the plant and asked Cohn for her release and on March 16 shesecured employment elsewhere.About March 30, LaVite telephoned Cohn andasked him if any work was available for her, to which he replied that there wasnone but that he would call'her if he needed her.As of the date of the hearing,the respondent had not recalled LaVite to work.15From the above facts the undersigned concludes and finds that the respondent,by the lay-off on March 13, did not discriminate against LaVite because of hermembership in or activities on behalf of the Union.The Board contends thatdiscrimination is shown by reason of the undisputed facts to the effect that otherpressers were employed by the respondent after March 13 and that some fewdays prior to the hearing there was a sign advertising for pressers in front ofthe respondent's plant.However, there is no showing that LaVite was activein behalf of the Union or even that the respondent had knowledge of LaVite'smembership in the Union.Moreover, Cohn testified without contradiction thatthe respondent's commercial work required very little pressing and that pressershired after LaVite's lay-off did not work steadily.D. The alleged discriminations in regard to wages against Rosalie Daemon andMarguerite OrtolonoOrtolono had been employed by the respondent about 7 years and Dumon about2 years prior to the hearing.At all times while employed by the respondent,Ortolono operated a bar tacking machine.Dumon, during her employment, oper-ated looping, button holing and serging machines, but about two weeks prior tothe hearing she was transferred to bar tacking. Ortolano and Dumon both joinedthe Union in December 1943.On March 8, 1944, the respondent filed an application for an increased wagescale with the War Labor Board.By letter dated March 21, 1944,'the War LaborBoard approved the following hourly rates for machine operators : first-class,$.50; second-class, $.45; third-class, $.40.In accordance with this scale, the14 Shortlybefore or at about this time,Cohn hadreceived aletter, dated March8, 1944,from the Armyadvisinghim that thespecifications governinghis contractfor trousersdid not requirepressing.Prior to receiptof thisletter,the respondent had been pressingArmy trousers.11The abovefacts were testified to, in substance,bothby Cohn andLaVite. COMAS MANUFACTURING COMPANY219respondent immediately granted increases to most of his employees.The firstincreases took place for the pay-roll week ending March 29.The employees are paid on an hourly basis, and individual production recordsare not maintained by the respondent. The decision as to whether or not an,employee's production under a standard set for the respondent's plant entitledher to an increase was solely Mack's responsibility.As of the date of the hearing,neither Dumun nor Ortolano, who each were paid $.45 per hour prior to theincrease, had received an increase to $ 50 per hour.The undersigned is convinced and finds that the respondent by not grantingincreases to $ 50 per hour to Dumon and Ortolano prior to the hearing did notdiscriminate against them by reason of their membership in or activities onbehalf of the Union.Although the evidence shows that the standard was notmaintained in the stream line or commercial line, in which both Ortolano andDumon worked as bar tackers, it is Mack's, uncontradicted testimony that Orto-lano and Dumon were behind the line's production and that as a consequence thework piled up in front of their machines.Dumon and Ortolano were the only bartackers in this line.It is undisputed that Mack questioned Ortolano in an effortto discover who was responsible for the bottleneck and that Ortolano did not giveher any information that would aid her in arriving at a decision as to increases.Since she could not obtain the necessary information from Ortolano, her onlyalternative was to constantly observe the work of the two employees, which obser-vation the respondent contends was going on at the time of the hearing.The Board contends, in effect, that significance slibuld be attached to the factthat Dumon was changed to bar tacking at about the time the first increases tookplace.In this connection, the Board proved that Dumon kept up with the linewhile operating the three machines to which she had been assigned previously.However, Mack testified, in substance, and without contradiction, that those threemachines were not part of the "stream line," in that the operations were per-formed before the garments went into the stream line ; that the operationscould be performed at odd hours by extra employees such as herself ; and thatDumon was transferred to bar tacking for the reason that it was difficult to em-ploy regular operators with experience for the line.Moreover, it is undisputedthat four employees, other than Dumon and Ortolano, also did not receive in-creases as of the time of the hearing. At least two of these employees were notmembers of the Union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that he cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAwN1. International Ladies GarmentWorkers Union,affiliatedwith AmericanFederationof Labor, isa labor organization within the meaning of-Section 2 (5)of the Act. ' 220DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act,the respondent has engaged inand is engaging in unfair labor practices,within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.4.The respondent,by discharging Clemence Solares on February 4, 1944,by the lay-off of Lena LaVite on March 13, 1944, and by failing to increase thewage rates of Rosalie,Dumun and Marguerite Ortolano on or about March23, 1944,did not violate Section'8 (3) of-the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Julius Cohn,doing business as Comas Mann-facturing Company, his officers,,agents,successors and assigns,shall:1.Cease and desist from :(a) Interfering with, restraining,or coercing his employees in the exerciseof the rights to self-organization,to form labor organizations,to join or assistInternational Ladies GarmentWorkers Unionor any other organization, tobargain collectively through representatives of their own choosing and to engagein concerted activities for the purposes-of collective bargaining or other mutualaid and protection, as guaranteed in Section-7 of the-Act. =2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :-(a)Post immediately in conspicuous places at this plant at New Orleans,Louisiana,and keep posted for at least sixty(60) consecutive days from thedate of posting,notices to his employees stating that the respondentwill notengage in the conduct from which it is recommended that he cease and desistin paragraph 1 (a) of these recommendations :(b),File withthe Regional Director for the Fifteegth,Region, on or beforeten (10)days from the receipt of this Intermediate Report, a report in writingsetting forth in detail the manner and form in which the respondent has com-plied with the foregoing recommendations.It is further recommended that the complaint be dismissed insofar as italleges that the respondent violated Section 8(3) of the Act.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended,'effective November 26,1943, any party or counsel for the Board may within fifteen(15) days fromthe date of.the entry of the order transferring the case to the Board,pursuantto Section 32 of Article II of said Rules and Regulations,file with the Board,Roc(iambeau Building,rWashington,D. C., an original and four copies of'a'statement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding(including rulings upon allmotions or objections)as he relies upon, together with the original and fourcopies of a brief in support thereof.Immediately upon the filing of such state-ment of exceptions and/or brief,the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing within ten (10)days from the date of theorder transferring the case to the Board.JOHN H. LADE,Ti (al Eraniinei.Dated July 15, 1944.